DETAILED ACTION
This Office Action is in response to the application 16/625,416 filed on 12/20/2019.
Claims 3, 19, 21-22, 24-26 and 28-32 have been cancelled; claims 1, 16, 23 and 27 are independent claims; claims 1-2, 4-18, 20, 23 and 27 have been amended. Claims 1-2, 4-18, 20, 23 and 27 have been examined and are pending in this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
For the record, the Examiner acknowledges that NO restrictions warranted at applicants initial time of filing for patent.

Priority
This application is a 35 U.S.C. § 371 National Phase Entry Application from PCT/EP2017/066026, filed June 28, 2017.


Information Disclosure Statement
The information disclosure statement (IDS), submitted on 12/20/2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration submitted on 12/20/2019 has been accepted.

Drawings
For the record, the Examiner acknowledges that the drawings filed on 12/20/2019 has been accepted.

Specification
For the record, the Examiner acknowledges that the Applicant's specification filed on 12/20/2019 has been accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., Pub. No.: US 2015/0288616 in view of Willhite et al., Pub. No.: US 2015/0200949.

Referring to claim 1, Lin teaches a method for handling access to a service in a network, the method being performed by a network controller, the method comprising: 
obtaining an indication of the service being accessible in the network, the indication being received from a network switch operatively connecting a server of the service to the network, the indication causing a timer to start (para. 0045 and fig. 3, obtaining a resource server); 
obtaining an indication of a client(para. 0042 and fig. 3, receiving access request); 
recording, only when the timer has not yet expired, identity information of the client in an access control list (para. 0049 and fig. 3control layer sends to the first SDN switch at least one portion of the forwarding rule corresponding to the resource access request, so that the first SDN switch can forward the resource access request according to the at least one portion of the forwarding rule).

Lin does not explicitly disclose the timer feature and providing the access control list at least to the network switch

However, in an analogous art, Willhite teaches the timer feature and providing the access control list at least to the network switch (para. 0035 and figs. 1 and 6, Upon expiration of the timer, the SAS 120 communicates to ACNs 110/(ACL) in its control that packets having the same characteristic as the inadmissible packet are not to be denied admission to the first network enclave--Block 670).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine the teachings of Lin with the method and system of Willhite, wherein the timer feature and providing the access control list at least to the network switch(Willhite: para. 0001).

Referring to claim 23, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Allowable Subject Matter
Claims 16-18, 20 and 27 are allowed.
Claims 2 and 4-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONAS A BAYOU/Primary Examiner, Art Unit 2434                                                                                                                                                                                                        09/08/2021